Citation Nr: 1502432	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-06 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected asbestosis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to December 1968.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A hearing was held before the undersigned Veterans Law Judge at the RO in May 2012.  A transcript of the hearing is of record.  

The Board most recently remanded the case for further development in October 2013, and the case was subsequently returned to the Board for appellate review.  Thereafter, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in April 2014.  In December 2014, the Veteran's representative submitted a responsive statement with additional materials and a written appellate brief.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records considered by the RO, as well as an August 2014 notification letter with the VHA opinion.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In December 2014, the Veteran's representative submitted new medical evidence in response to the notification letter sent with the VHA opinion noted above.  The representative indicated in the accompanying written statement that the Veteran did not waive AOJ review of this evidence and specifically requested return of the case to the AOJ for review.  Thus, the Board finds that a remand is required.

In addition, the Board acknowledges the Veteran's request for additional time to submit evidence in support of his appeal; the Veteran will have an opportunity to do so on remand.  See December 2014 written statement.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

It is noted that the Veteran has requested more time to obtain additional evidence in support of his appeal.  As the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records.

2.  After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph.  

3.  The case should then be reviewed by the AOJ on the basis of additional evidence, to include all evidence received since the January 2014 supplemental statement of the case.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




